 4:20-cv-03118-RGK-PRSE Doc # 75 Filed: 03/16/21 Page 1 of 1 - Page ID # 386




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,                                 4:20CV3118

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

ABBY OSBORN, et al.,

                    Defendants.


       This matter is before the court on its own motion. Plaintiff filed a Notice of
Appeal (filing no. 73) on March 1, 2021. However, Plaintiff failed to include the
$505.00 filing and docket fees. Plaintiff has the choice of either submitting the
$505.00 filing and docket fees to the clerk=s office or submitting a request to proceed
in forma pauperis. Plaintiff=s appeal cannot be processed until either the appellate
filing fee is paid or the question of Plaintiff=s authorization to proceed on appeal in
forma pauperis is resolved.

      IT IS THEREFORE ORDERED that:

     1.     Plaintiff is directed to submit the $505.00 fees to the clerk=s office or
submit a request to proceed in forma pauperis within 30 days.

      2.    The clerk of the court is directed to send to Plaintiff the Form AO240
(AApplication to Proceed Without Prepayment of Fees and Affidavit@).

      3.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: April 15, 2021: Check for MIFP or
payment.

      Dated this 16th day of March, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
